Title: James Madison to Joseph C. Cabell, 28 December 1832
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                 Decr. 28. 1832
                            
                        
                        I wrote you a few lines last evening in answer to yours of the 22d. Resuming my search for the letter of June
                            29. 1821 I have been successful & hasten to give you the words omitted in your copy. "After their full lustre"
                            fill the blank with the words, "to the arguments agst. the su’ability of States", by individuals. I was rather surprized to
                            find such a substantial identity in several respects between the letter & that to Mr. Everett the member of Congs.
                            which went into the N.A. Review. I am less apprehensive of being convicted of inconsistencies in political opinions, than
                            I am unwilling to be thought obstrusive of them on the public. I believe not a single letter of that sort, has been
                            published, wch. was not an answer, as was that to Mr. E. The
                            occasion which led to the tenor of this last, was the reference to & misconstruction of the Virga. Resolns. of 98.
                            which I wished to rescue from the erroneous use of them. [I will mention to you in confidence,
                            that I had previously written a very similar one to Col: Hayne, in answer to a Communication of his speech &c. in
                            which he had referred to & supported his heresy, by, the authority of Virga. He promised to answer my letter, but
                            never did]
                        I mentioned that I had been uniform in my views of several great constitutional questions. I might have added
                            to them, the questions concerning Roads & Canals, and the phrase "Common defence & Genl. Welfare" On the
                            subject of the Tariff, now the theme & the torch, which agitates and inflames the public mind, My course has not
                            varied, through the period commencing with the Fedl. Govt. down to my letters to you, a few years ago
                        I observe that the Report of the Come. on the S. C & other papers, copy into it one of the Resols. of
                            98. and Italicize it. The aspect of it without the explanation in the Report of =99. may be perverted to a nullifying use,
                            by the word  "respective." But it was not extraordinary that the States
                            should co-operate all  for attaining the objects of each.
                            Had a nullification by a single State, occurred as a doctrine likely to claim countenance from
                            the expression, the cotemporary evidence which has been given of the temper & views of the Genl. Assembly,
                            justifies the presumption that it would have been sufficiently varied. It is not probable that such an idea as the S.C.
                            nullification, had ever entered the thoughts of a single member, or even that of a Citizen of S.C. her self.
                        Writing now in a hurry for the mail messenger, I see so much bungling on the face of the letter that I will
                            ask the favor of you to send it back with that of last night, that a fairer copy may replace it, unless you think as I do
                            that it hardly merits a place in your pigeonholes. Very sincerely yours
                        
                            
                                James Madison
                            
                        
                    